Citation Nr: 0317053	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  91-51 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, denied 
the benefits sought on appeal.  During the course of this 
appeal, the veteran's claims folder was transferred to the RO 
in New York, New York, where it is currently serviced.

The Board first considered the issue on appeal in July 1992, 
and determined that additional development was required in 
order for an appellate decision to be issued.  As such, the 
claim was remanded to the RO to perform the needed 
development.  The issue again came before the Board in March 
2000, but a second remand was required for additional 
development due to a head injury suffered by the veteran 
during the course of this appeal.  

The RO advised the veteran in a February 2003 letter of his 
rights and responsibilities with respect to his claim on 
appeal under the Veterans Claims Assistance Act of 2000 (the 
VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)], 
legislation that was enacted during the pendency of the 
veteran's appeal.  Absent response to the notification letter 
from the veteran, the RO performed the requested development, 
but continued the denial of the claim on appeal and issued a 
supplemental statement of the case in April 2003.  On June 7, 
2003, the RO recertified the claim on appeal to the Board for 
appellate consideration. 


REMAND

During the course of the veteran's appeal, the President 
signed the VCAA into law.  The VCAA is legislation setting 
forth VA's enhanced duty to assist a claimant in 
substantiating claims.  Regulations implementing the VCAA 
were promulgated and the Board began advising claimants in 
writing of his/her rights and responsibilities under the 
VCAA, as well as the responsibilities of VA in assisting 
claimants in obtaining evidence, as opposed to remanding all 
cases that did not have the statutorily mandated notice 
language to the ROs.  The Board's notice included a request 
for claimants to respond within thirty days of the date of 
the letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  
This portion of the regulations, however, was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
specifically found that, under the statute, a claimant has 
one year in which to submit additional evidence and argument 
in support of his/her claim following notice of the VCAA as 
opposed to only thirty days as set forth in the regulations 
at 38 C.F.R. Section 19.9(a)(2)(ii).  Accordingly, that 
portion of the regulations limiting a veteran's response time 
to thirty days, 38 C.F.R. Section 19.9(a)(2)(ii), was 
invalidated.  See Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  

The record shows that the RO sent the veteran notice of the 
VCAA in February 2003, that the veteran has yet to respond to 
that notice, and that there has been no waiver of the one-
year response time allowed under the VCAA.  As such, 
considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, the Board finds 
that it has no alternative but to remand this matter to the 
RO to ensure that the veteran is given proper notice of his 
rights and responsibilities under the VCAA, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA, including the appropriate time 
frame to submit additional evidence or 
waive his right to the one-year response 
time required under the VCAA.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




